                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        No. 16-3095-01-CR-S-RK

 WANG LUO,

                               Defendant.

                                    MOTION TO DISMISS

       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States

Attorney for the Western District of Missouri hereby seeks leave of the Court to dismiss the

Indictment filed in Case No. 16-3095-01-CR-S-RK on August 23, 2016, as to Defendant Wang

Luo.

       When the United States sought an indictment against the defendant, it was aware that he

was a Chinese national, who lived in China, but made frequent trips to the United States. The

indictment charged the defendant with multiple criminal offenses related to his manufacturing of,

and the smuggling of, counterfeit computer parts into the United States, as well as money

laundering offenses. At the time of his indictment, the United States requested that the indictment

be sealed so that the defendant would not be given advance warning of the criminal charges should

he return to this country. China and the United States do not have an extradition agreement.

       Over the past four and half years, the United States has requested a red notice from the

United States Department of State to better track and potentially detain the defendant, should he

travel from his native country of China. That request was denied by the Department of State

because China is listed as a recalcitrant country that would deny deportation from the United




          Case 6:16-cr-03095-RK Document 6 Filed 04/12/21 Page 1 of 2
States of its citizen back to China should he be convicted of any criminal offenses. As a result,

the United States, through agents with the United States Department of Homeland Security,

placed the necessary notices in its databases to advise if the defendant attempted entry into this

country. During the aforementioned period of time, the defendant has not returned to this country

and he has not been apprehended by United States’ law enforcement. Due to the passage of more

than four years since his indictment, the United States has no reason to believe the defendant will

re-enter this country, thereby allowing the indictment to proceed forward. As such, the United

States would respectfully request that this indictment be dismissed by the Court without prejudice.

                                              Respectfully submitted,

                                              Teresa A. Moore
                                              Acting United States Attorney

                              By:              /s/ Patrick Carney
                                              Patrick Carney
                                              Assistant United States Attorney
                                              901 St. Louis Street, Suite 500
                                              Springfield, Missouri 65806

                                              (417) 813-4406
                                              (417) 831-0078 (facsimile)




                                                2


          Case 6:16-cr-03095-RK Document 6 Filed 04/12/21 Page 2 of 2
